NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JEAN ROBERT JEUNE,                              No.    16-73539

                Petitioner,                     Agency No. A205-533-812

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 9, 2022**
                                  Portland, Oregon

Before: GRABER and BEA, Circuit Judges, and REISS,*** District Judge.

      Petitioner Jean Robert Jeune, a native and citizen of Haiti, seeks review of

the decision of the Board of Immigration Appeals (“BIA”) affirming the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Christina Reiss, United States District Judge for the
District of Vermont, sitting by designation.
immigration judge’s denial of asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”). Because the parties are familiar

with the facts, we recite only those necessary to decide the petition. We review

whether the BIA’s factual findings are supported by substantial evidence, see Aden

v. Wilkinson, 989 F.3d 1073, 1079 (9th Cir. 2021), and deny the petition.

      1.     To be eligible for asylum relief, Petitioner must establish that he is a

“refugee.” Hanna v. Keisler, 506 F.3d 933, 937 (9th Cir. 2007) (quoting 8 U.S.C.

§ 1101(a)(42)). Petitioner can so establish in two ways: by showing either “past

persecution on account of a protected ground,” thus creating a presumption of fear

of future persecution rebuttable by evidence of “a fundamental change in

circumstances,” or by “actually showing a well-founded fear of future persecution”

on account of a protected ground. Id. (citations omitted). Below, the BIA assumed

that Petitioner demonstrated past persecution but concluded that the government

had established a “fundamental change in circumstances” that rendered Petitioner’s

fear of future persecution ill-founded. Substantial evidence supports this

determination. Even assuming that Petitioner suffered past persecution, he had no

well-founded fear of future persecution because of a fundamental change in

circumstances: the dissolution of the persecuted organization to which Petitioner

belonged.

      2.     Because Petitioner failed to establish eligibility for asylum, he also


                                          2
failed to meet the more stringent standard for withholding of removal. See

Sowe v. Mukasey, 538 F.3d 1281, 1288 (9th Cir. 2008) (“When the government

rebuts an applicant’s well-founded fear of future persecution, it defeats the

applicant’s asylum claim, and his or her claim for withholding of removal.”).

      3.     Finally, the BIA permissibly concluded that Petitioner failed to

establish that it is “more likely than not” that he would be tortured if returned to

Haiti. Benedicto v. Garland, 12 F.4th 1049, 1063 (9th Cir. 2021). Accordingly,

the BIA properly denied his application for CAT relief.

      PETITION DENIED.




                                           3